Memorandum.
The order of the Appellate Division should be reversed, the award of the Workmen’s Compensation Board annulled, and the claim dismissed, without costs. The mere coincidence of employment in a plant with a heavy dust environment and claimant’s developing illness, the “speculative conclusion” by claimant’s physician that there is possible causation, and the equivocal fact that other employees developed similar symptoms although not similarly diagnosed, are insufficient bases for the board’s conclusion that claimant’s illness was causally related to his employment (see e.g., Matter of *788Miller v. National Cabinet Co., 8 N Y 2d 277; Matter of Amoroso v. Tubular & Cast Prods. Mfg. Co., 13 N Y 2d 992; Matter of Riehl v. Town of Amherst, 308 N. Y. 212; Matter of McCormack v. National City Bank, 303 N. Y. 5). This is especially so when the record shows unanimity of medical opinion that there is no observable or acceptable correlation between exposure to fiberglass dust and interstitial pulmonary fibrosis.
Chief Judge Fuld and Judges Burke, Scilbppi, Bergan, Breitel, Jasen and Gibson concur.
Order reversed, etc.